     Case 19-02027          Doc 1   Filed 03/04/19 Entered 03/04/19 15:55:30       Desc Main
                                      Document     Page 1 of 13




Rhonda Bailey, #14417
Attorney for Plaintiff
P. O. Box 45288
Salt Lake City, Utah 84145-0288
Telephone: (801) 526-9765
File: 1438

                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF UTAH



In re:                                              Bankruptcy No. 18-27612

Eska M Bird                                         Chapter 7

     Debtor.                                        Adversary Proceeding No.

                                                    Hon. Kevin R. Anderson
Department of Workforce Services,

     Plaintiff,

v.

Eska M Bird,

     Defendant.


          APPLICATION FOR DETERMINATION              OF DISCHARGEABILITY        OF DEBT



          The Department of Workforce Services, having examined the accounts and conduct of

Defendant,        and being satisfied that probable grounds exist for the determination   that the

indebtedness of the defendant to it is nondischargeable    under §523(a)(2) and §523(a)(7) of the

Bankruptcy        Code, does hereby oppose the granting to Defendant of a discharge from said

indebtedness and specifies the following grounds:
    Case 19-02027         Doc 1       Filed 03/04/19 Entered 03/04/19 15:55:30      Desc Main
                                        Document     Page 2 of 13


                                           JURISDICTION

        1. The above entitled Court has jurisdiction to hear this adversary proceeding pursuant to

Bankruptcy Rule 7008 and 28 USC §1409. This proceeding arises in a case under Title 11 of the

United States Code, to-wit: Eska M Bird, Debtor, Case Number 18-27612, Chapter 7 of the

Bankruptcy Code, in the above entitled Court, i.e., the United States Bankruptcy Court for the

District of Utah.

        2.   This complaint constitutes      a core proceeding   under 28 USC §157(b )(2)(1) and

Bankruptcy Rule 7008 inasmuch as it is an action for a determination as to the dischargeability

of a debt owed by the Defendant to the Plaintiff.

        3. If it should be determined that this is a non-core proceeding the Plaintiff consents to

entry of final orders or judgment by the Bankruptcy Court.

        4. The Plaintiff, Utah Department of Workforce Services ("Department"),        is charged

with, among other things, administering Utah's unemployment         insurance program pursuant to

Utah code section 35A-4-502.

                                         CAUSE OF ACTION

        5. That Defendant, Eska M Bird, received unemployment benefits from February 6,2016

to July 23, 2016. See Benefit Summaries attached hereto as Exhibit A.

        6. That persons, such as Defendant, who are receiving unemployment benefits must, as a

condition precedent to the receipt of benefits, make weekly certification to the Department that

they are eligible for benefits.

        7. That Defendant         certified that she read and agreed to comply with the weekly

certification and instructions. See Example attached hereto as Exhibit B.

        8. That by way of false pretenses and false representations Defendant obtained from the

Department unemployment insurance benefits to which Defendant was not entitled for the weeks
Page 2 of6
File No. 8554
Case No. 18-20705
     Case 19-02027          Doc 1      Filed 03/04/19 Entered 03/04/19 15:55:30                    Desc Main
                                         Document     Page 3 of 13


of February 6,2016 through April 30, 2016. See Notice of Unemployment Benefit Overpayment

attached hereto as Exhibits C

        9. That the above-stated false representations consisted of Defendant intentionally under-

reporting and/or report earnings from Wal-Mart Associates Inc and Pablo's Barber Shop &

Beauty Salon LLC. See attached sheet designated as Page 6 and Exhibit A. 1

        10. That by virtue of said false representations, Defendant obtained from the Department

the sum of $1 ,944.00 in unemployment benefits to which the Defendant was not entitled.

        11. That subsequent investigation by the Department disclosed that during the aforesaid

weeks, the Defendant had knowingly failed to disclose material information for the purpose of

obtaining unemployment benefits to which Defendant was not entitled.

        12. That an administrative decision was issued by the Department determining that the

Defendant was working and had earnings while receiving unemployment insurance benefits and

knowingly misreported and/or failed to report these earnings in order to receive benefits to which

Defendant was not entitled.

         13. That, pursuant to Utah Code Section 3SA-4-S08(7), an administrative decision that

has not been appealed          becomes     final once issued. Additionally,           judicial   review of the

administrative decision is only permitted once all remedies provided for by the Department have

been exhausted.

         14. That Defendant was given an opportunity to appeal the Department decision and

failed to do so. The time for appealing the administrative                    decision    has passed and the

Department's decision stands.




I Note that "Current Earn" is income reported by Employer for that specific week; "Original Earn" is income

reported by Defendant for that same week.
Page 3 of6
File No. 8554
Case No. 18-20705
    Case 19-02027        Doc 1      Filed 03/04/19 Entered 03/04/19 15:55:30             Desc Main
                                      Document     Page 4 of 13


        15. That pursuant to Section 523(a)(2)(A) of the Bankruptcy code, the debt owed to the

Plaintiff by Defendant is nondischargeable.

        16. With allowance for adjustments, set-offs, and repayments the sum of $1,160.88 in

improper payments is outstanding.

        17. That pursuant to Utah Code Section 35A-4-405(5) the defendant was assessed a civil

penalty in the sum of $1,944.00 as a direct result of Defendant               obtaining unemployment

insurance benefits through fraud.

        18. That the assessed penalty is nondischargeable        under §523(a)(7) of the Bankruptcy

Code as a fine, penalty or forfeiture payable to and for the benefit of a governmental unit.

        19. With allowance for adjustments, set-offs, and repayments the sum of $1,834.00 in

assessed penalty is outstanding.

        WHEREFORE,        the undersigned     creditor   prays   this court    find that pursuant   to

§523(a)(2)(A)   and §523(a)(7) of the Bankruptcy         Code said defendant      is not entitled to a

discharge of said debt that includes an overpayment of $1,160.88 and a statutory civil penalty of

$1,834.00.

                DATED this    'I.Ji.day   of March, 2018.




                                               Rhonda Bailey, # 14417
                                               Attorney for Plaintiff
                                               140 East 300 South
                                               P. O. Box 45288
                                               Salt Lake City, Utah 84145-0288
                                               Telephone: (801)526-9765




Page 4 of6
File No. 8554
Case No. 18-20705
     Case 19-02027        Doc 1      Filed 03/04/19 Entered 03/04/19 15:55:30                   Desc Main
                                       Document     Page 5 of 13




STATE OF UTAH                  )
                               :ss
COUNTY OF SALT LAKE)

                Amy Barnes, being first duly sworn, deposes and states that she is the Tech

Service/Compliance    Supervisor of the Utah Department of Workforce Services; that she has read

the foregoing complaint and knows and understands the allegations and statements contained

therein; that the same are true to the best of her knowledge.



                                                 ~8~
                                               Amy Barnes .
                                               Tech Service/ ompliance Supervisor



SUBSCRIBED AND SWORN to before me this ~ay                      of March, 2018.




                                               ~~
                                               Notary Public


                                                       .~"'''.•.~CHRISTINE DENISON
                                                      f(       ~ NOTARY PUBLIC· STATE OF UTAH
                                                      "i     .'i My Comr:'. ~XP. 08/22/2019
                                                            .      Commission # 684347




Page 5 of6
File No. 8554
Case No. 18-20705
         Case 19-02027              Doc 1     Filed 03/04/19 Entered 03/04/19 15:55:30                                 Desc Main
                                                Document     Page 6 of 13




                                    PAGE SIX COMPLAINT
                                    CLANANT:      Eska Yl Bird
                                    SSN: xxx-xx-1438


                                    Earnings Reporter Earnings Reportec Benefits      Benefits Receivec Amount         Fraud Balance
Week Ending Benefits Received By Claimant              By Employer"        Entitled   By Fraud             Repaid      Owing
      4'3012016           S281.00              SO.OO             S131.00    szu.oo                S47.00       SO.OO             S47.00
      4123'2016           S281.00              SO.OO             S197.00    S168.00              S113.00       SO.OO            SI13.00
        4/912016          S281.00              SO.OO             S13~.OO    S231.00               S50.00       SO.OO             S50.00
      3(2612016           S281.00              SO.OO             S276.00     S89.00              SI92.00       SO.OO            SI92.00
      3/19(2006           S281.00              SO.OO             S392.00      SO.OO              S281.00       SO.OO            S281.00
      3112/2016           S281.00              SO.OO             S413.00      SO.OO              S281.00       SO.OO            S281.00
        3.15/2016         S281.00              SO.OO             S352.00      SO.OO              S281.00      S84.12            S196.88
      2127'2016           S281.00              SO.OO             S283.00      SO.OO              S281.00     S281.00               SO.OO
      2.12012016          S281.00             S42.00             S241.00    S124.00              S157.00     S157.00               SO.OO
      2'1312016           S281.00              SO.OO             S235.00    S130.00              S151.00     S151.00               SO.OO
       2'6'2016           S281.00              SO.OO             S194.00    S171.00              S110.00     S110.00               SO.OO



i




i
                                                                                                                               SI,160.88

    ·Earnings RTrted    by Wal-Ylart Associates Inc and Pablo's Barber Shop & Beauty Salon LLC

I                   •




Page 6 of6
File No. 8554
Case No. 18-20705
Case 19-02027   Doc 1   Filed 03/04/19 Entered 03/04/19 15:55:30   Desc Main
                          Document     Page 7 of 13




IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH

                           IN THE MATTER OF:

                              ESKA M BIRD

                                DEBTOR




                        BANKRUPTCY NO. 18-27612

    UTAH DEPARTMENT OF WORKFORCE SERVICES V. ESKA M BIRD




       Adversary Proceeding Exhibit A
                Case 19-02027           Doc 1    Filed 03/04/19 Entered 03/04/19 15:55:30                            Desc Main
                                                   Documentof Workforce
                                           Utah Department      Page 8 ofServices
                                                                          13
                                                    Unemployment Insurance
                                                       Benefit Summary


                                                        Print Date: 2/28/2019                                 SSN:        xxx-xx-1438
                                                                                                              PID:        070-672-362




           ESKA BIRD                                                            Program Code:    UI              WBA:           281
           310 E 200 N APT 4                                                    BYB Date:        01/24/2016      MBA:           7,025
           LOGAN, UT 84321-4165
                                                                                BYE Date:        01/21/2017      Balance:       783
                                                                                Claim Status:    EL              Amt Pd:        6,854.00
                                                                                Fund Code:       UI
                                                                                Work Search:     4               Ending oi. 01/21/2017



  BWE           File      Statusl       Pay       Current       Original         Comp           Clmt       Stimulus        Offset       OP
  Date          Date     Pay Type       Date       Earn          Earn             Amt           Amt           Amt           Amt         Amt
07/23116      07/24/16      FP                              0              0        281.00             0              0     281.00               0
07/16/16      07/17/16    PO-DO       07/17116              0              0        281.00      281.00                0             0            0
07/09/16      07/10/16    PO-DO       07/10/16              0               0       281.00      281.00                0             0            0
07/02/16      07/03/16    PO-DO       07/03/16              0               0       281.00      281.00                0             0            0
06/25/16      06/26/16    PO-DO       06/26/16              0               0       281.00      281.00                0             0            0
06/18/16      06/19/16    PO-DO       06/19/16              0               0       281.00      281.00                0             0            0
06/11/16      06/12/16    PO-DO       06/12/16              0               0       281.00      281.00                0             0            0

06/04/16      06/05/16    PO-DO       06/05/16              0               0       281.00      281.00                0             0            0
05/28/16      05/29/16    PO-DO       05/29/16           60                 0       281.00      281.00                0             0            0

05/21/16      05/22/16    PO-DO       05/22/16              0               0       281.00      281.00                0             0            0
05/14/16      05/15/16    PO-DO       05/15/16           42                 0       281.00      281.00                0             0            0

05/07/16      05/08/16    PO-DO       05/08/16            55                0       281.00      281.00                0             0            0

04/30/16      05/01/16    PO-DO       05/01/16          131                 0       234.00      281.00                0             0       47-F

04/23/16      04/24/16    PO-DO       04/24/16          197                 0       168.00      281.00                0             0      113-F

04/16/16      04/17116    PO-DO       04/17/16            39                0       281.00       281.00               0             0            0

04/09/16      04/10/16    PO-DO       04/10/16          134                 0       231.00       281.00               0             0       50-F

04/02/16      04/03/16    PO-DO       04/03/16            42                0       281.00       281.00               0             0            0

03/26/16      03/27/16    PO-DO       03/27/16          276                 0        89.00       281.00               0             0      192-F

03/19/16      03/20/16    EE-OO       03/20/16          392                 0             0      281.00               0             0   281-F

03/12/16      03/13/16    EE-OO       03/13/16          413                 0             0      281.00               0             0   281-F

03/05/16      03/07/16    EE-OO       03/07/16          352                 0             0      281.00               0             0   281-F

02/27/16      02/28/16    EE-OO       02/28/16          283                 0             0      281.00               0             0   281-F

02/20/16      02/22/16    PO-DO       02/22/16          241                42       124.00       281.00               0             0      157-F

02/13/16      02/16/16    PO-DO       02/16/16          235                 0       130.00       281.00               0             0      151-F

02/06/16      02/08/16    PD-OD       02/16/16          194                 0       171.00       281.00               0             0      110-F


                                    111I111111111111111111111II1~IWij 01111111111111111111111111111111                                     Rpt: ACBEN
Case 19-02027   Doc 1   Filed 03/04/19 Entered 03/04/19 15:55:30   Desc Main
                          Document     Page 9 of 13




IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH

                           IN THE MATTER OF:

                              ESKAMBIRD

                                DEBTOR




                        BANKRUPTCY NO. 18-27612

    UTAH DEPARTMENT OF WORKFORCE SERVICES V. ESKA M BIRD




       Adversary Proceeding Exhibit B
             Case 19-02027                          Doc 1             Filed 03/04/19 Entered 03/04/19 15:55:30                                                            Desc Main
                                                                       Document     Page 10 of 13




              • To receive       payment       you must file a Weekly      Claim.
                   e   Eligibility for unemployment        benefits is determined    on a week-by-week        basis.
                   o   A benefit week begins on Sunday and ends on Saturday.
                   o   The weeKly claim must be filed within 20 days from the week ending date or it may not be paid.
                   o   The preferred     method is by filing online at jobs.utah.gov.
                   o   If you have issues preventing weekly claim filing, you may contact the Claims Center:


                       San take and South Davis Counties (801) 526-4400
                       Weber and North Davis Counties (801) 612-0877
                       Utah County (801) 375-4067
                       Balance of state and out-of-state          1-888-848-0688.


                   o   Keep your PIN number confidentiaL            You will be held responsible     for claims filed using your PIN number.
                       You are required        to notify   the Claims Center if you travel or move to a location               outside     the United       States.
  ~      -
        ."
                   o
              :. If you work while       claiming     benefits,    you must report all work and gross earnings.
              ,    • Failure to report ALL work and earnings constitutes fraud. The law provides severe penalties for false statements                                to obtain benefits.
                   o   You can earn up to 30% of your weekly benefit amount before any deduction                       is made from your benefits.
                  You must make at least four new full-time               employer    contacts     each week.
                   o   You must be able and available for full-time work.
                   o   You must keep a written record of your contacts.
                   c   If you reside in the state of Utah. you are required to register for work with the Utah Department                     of Workforce      Services. Upon
                       completion     of this filing process. you will be directed back into your personalized            "My UI Account"          To register, click on the link that
                       states "Register for work". You must complete all 10 steps and complete                   the Online    Overview       and Workshops           before the
                       registration   is considered    complete
                   o   \I you live outside the state of Utah, you must register for work with that state's employment                    office.
                   o   Failure   to register    for work within      the next five working       days could     result   in a denial   of benefits,


====if)~0 I certify        I have read and agree to comply with the above Weekly Claim and Work Search Instructions,                                     I understand      that failure
             to comply     with these instructions could result in a DENIAL of benefits,
Case 19-02027   Doc 1   Filed 03/04/19 Entered 03/04/19 15:55:30   Desc Main
                         Document     Page 11 of 13




IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH

                           IN THE MATTER OF:

                             ESKA M BIRD

                                DEBTOR




                        BANKRUPTCY NO. 18-27612

    UTAH DEPARTMENT OF WORKFORCE SERVICES V. ESKA M BIRD




       Adversary Proceeding Exhibit C
                                                                                       Ulall   u~J-Ialllll~11l   UI VVUII\IUII.,;~   u~1 VII.,;~~
                   Case 19-02027
        UTAH DEPT OF WORKFORCE SERVICES   Doc 1       Filed 03/04/19 Entered 03/04/19 15:55:30 Desc Main
                                                                          Unemployment Insurance
        UI DIVISION
        140 EAST 300 SOUTH                             Document     Page 12 of 13
        PO BOX 45266                                                                   Decision of Eligibility for
        SALT LAKE CITY, UT 84145-0266                                                  Unemployment Insurance Benefits


                                                        DATE MAILED: 9/27/2016                                        SSN: xxx-xx-1438




        ESKA BIRD                                                                                                               FRWE
        129 W 900 N APT 1
        LOGAN, UT 84321-3281




After a thorough review of the available information presented to the department, it is concluded that you were working and had
earnings while receiving unemployment insurance benefits and knowingly misreported or failed to report these earnings.

You will receive a separate notice indicating any overpayments          and penalties associated with this disqualification.

You are disqualified from receiving unemployment benefits or waiting week credit for 49 weeks effective 09/25/2016 through
09/02/2017  and until the overpayment and penalty amounts are repaid in full as provided under Section 35A-4-405(5) of the Act.
(See reverse) The disqualification time period is determined by the number of weeks in which the misrepresentation(s) or omission(s
occurred.

RIGHT TO APPEAL: If you believe this decision is incorrect, appeal by mail to: Utah Department of Workforce Services, Appeals
Unit, P.O. Box 45244, Salt Lake City, UT 84145-0244, or Fax 801-526-9242, or online at http://www.jobs.utah.gov/appeals/.         Your
appeal must be in writing and must be received or postmarked on or before 10/12/2016.         An appeal received or postmarked after
10/12/2016 may be considered if good cause for the late filing can be established. Your appeal must be signed by you or your legal
representative. MAKE SURE YOUR NAME IS WRITTEN LEGIBLY AND THAT YOU INCLUDE YOUR SOCIAL SECURITY
NUMBER AND CURRENT ADDRESS. Also, please state the reason for your appeal. A copy of your appeal will be sent to any
other interested parties. It is very important for you to continue to file your weekly claims while the appeal process is pending. You
will not be paid for any weeks not filed timely unless you can show good cause for late filing. See attached information for a more
detailed explanation of the law provisions. Additional information and assistance about filing an appeal is available at
jobs.utah .gov/appealsl

UI CLAIMS CENTER PHONE NUMBERS: S.L.: 801-526-4400, Ogden: 801-612-0877, Provo: 801-375-4067,                                   Out of Area:
888-848-0688. APPEALS PHONE NUMBER: S.L.: 801-526-9300, Toll Free: 877-800-0671.

REPR.: D Burnett                                                                                                                           EMP. #: 7289




ice ID: 24793430   PID: 070-672-362                     DO NOT WRITE BELOW THIS LINE                                   DWS-UI Form 6150Z - Rev 4/15




                                      1111111111111111111111111111111111111111111111111111111111111111111111
                   Case 19-02027
       UTAH DEPT OF WORKFORCE SERVICES    Doc 1        Filed 03/04/19 Entered
                                                                          Utah03/04/19 15:55:30
                                                                                Department        Desc Main
                                                                                            of Workforce Services
       UI DIVISION
       140 EAST 300 SOUTH                               Document     Page 13 of 13
                                                                          Unemployment    Insurance
       PO BOX 45266
       SAL T LAKE CITY, UT 84145-0266                                                   Unemployment Benefit
                                                                                        Overpayment Notice


                                                        DATE MAILED: 9/27/2016                                          Acctnumbe~     070672362




        ESKA BIRD                                                                                                                               FR
        129 W 900 N APT 1
        LOGAN, UT 84321-3281




                              NOTICE OF UNEMPLOYMENT                            BENEFIT OVERPAYMENT

You are considered to have knowingly withheld material information or failed to report information in order to receive unemployment
benefits to which you were not entitled. This has created an overpayment of $1 ,944.00 and a penalty of $1,944.00 that must be
repaid before you are eligible for any future benefits or waiting week credit as provided under Section 35A-4-405(5) of the Utah
Employment Security Act. The total overpayment and penalty amount is due and payable immediately to: Utah Department of
Workforce Services, Collections Unit, P.O. Box 45288, Salt Lake City, UT 84145-0288. Record your Account Number on your
check or money order. Do not send cash.

Any payments currently due may be reclaimed to reduce the total overpayment. If you are unable to pay the total overpayment
amount within 45 days, a lien will be filed against your property. You should contact the Collections Unit immediately and make
arrangements for repayment. In Salt Lake County call 801-526-9235. Outside of Salt Lake County, or outside of Utah, call 800-
222-2857. You can also arrange to pay by MasterCard or VISA credit or debit card. Recovery of overpayments will be enforced by
all lawful means such as lien, garnishment of wages or bank account, recovery of state and/or federal tax refunds, etc.

The overpayment(s) above may not include credits or offsets applied to repay this overpayment                      nor does it include any previous
overpayment balance you may have.



RIGHT TO APPEAL: If you believe this decision is incorrect, appeal by mail to: Utah Department of Workforce Services, Appeals
Unit, P.O. Box 45244, Salt Lake City, UT 84145-0244, or Fax 801-526-9242, or online at http://www.jobs.utah.gov/appeals/.         Your
appeal must be in writing and must be received or postmarked on or before 10/12/2016. An appeal received or postmarked after
10/12/2016 may be considered if good cause for the late filing can be established. Your appeal must be signed by you or your
legal representative. MAKE SURE YOUR NAME IS WRITTEN LEGIBLY AND YOU INCLUDE YOUR SOCIAL SECURITY
NUMBER AND CURRENT ADDRESS. Also, please state the reason for your appeal. A copy of your appeal will be sent to any
other interested parties. It is very important for you to continue to file your weekly claims while the appeal process is pending. You
will not be paid for any weeks not filed timely unless you can show good cause for late filing. Additional information and assistance
about filing an appeal is available at jobs.utah.gov/appeals/

UI CLAIMS CENTER PHONE NUMBERS: S.L.: 801-526-4400, Ogden: 801-612-0877, Provo: 801-375-4067,                                    Out of Area:
888-848-0688. APPEALS PHONE NUMBER: S.L.: 801-526-9300, Toll Free: 877-800-0671.

REPR.: D Burnett                                                                                                                          EMP.#: 7289




)oc ID: 24794256   PID: 070-672-362                       DO NOT WRITE BELOW THIS LINE                                     DWS-UI Form 6150 - Rev 4/1 E




                                      111111 I II 11111111 1111111111 111111111111111 1111I1111111111 II 11111111111
